UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51924 Ridgewood Energy O Fund, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 76-0774429 (I.R.S. Employer Identification No.) 14 Philips Parkway, Montvale, NJ07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of July 31, 2014 the Fund had 870.6486 shares of LLC Membership Interest outstanding. Table of Contents Table of Contents PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as of June 30, 2014 and December 31, 2013 1 Unaudited Condensed Statements of Operations for the three and six months ended June 30, 2014 and 2013 2 Unaudited Condensed Statements of Cash Flows for the six months ended June 30, 2014 and 2013 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ENERGY O FUND, LLC UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) June 30, 2014 December 31, 2013 Assets Current assets: Cash and cash equivalents $ $ Production receivable Other current assets 2 51 Total current assets Salvage fund Other assets Oil and gas properties: Advances to operators for working interests and expenditures 78 - Proved properties Equipment and facilities - in progress Less:accumulated depletion, depreciation and amortization ) ) Total oil and gas properties, net Total assets $ $ Liabilities and Members' Capital Current liabilities: Due to operators $ $ Accrued expenses 33 41 Total current liabilities Asset retirement obligations Long-term borrowings - Other liabilities 24 - Total liabilities Commitments and contingencies (Note 4) Members' capital: Manager: Distributions ) ) Retained earnings Manager's total ) ) Shareholders: Capital contributions (935 shares authorized; 870.6486 issued and outstanding) Syndication costs ) ) Distributions ) ) Accumulated deficit ) ) Shareholders' total Total members' capital Total liabilities and members' capital $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 1 Table of Contents RIDGEWOOD ENERGY O FUND, LLC UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended June 30, Six months ended June 30, Revenue Oil and gas revenue $ Expenses Depletion, depreciation and amortization Management fees to affiliate (Note 2) Operating expenses General and administrative expenses 57 Total expenses Income from operations Interest income 4 5 8 11 Net income $ Manager Interest Net income $ $ 73 $ $ Shareholder Interest Net income $ Net income per share $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 Table of Contents RIDGEWOOD ENERGY O FUND, LLC UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS (in thousands) Six months ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation and amortization Changes in assets and liabilities: Decrease in production receivable 27 Decrease in other current assets 49 77 Increase in due to operators 67 12 (Decrease) increase in accrued expenses (8 ) 9 Net cash provided by operating activities Cash flows from investing activities Payments to operators for working interests and expenditures ) ) Capital expenditures for oil and gas properties ) ) Interest reinvested in salvage fund (4 ) ) Net cash used in investing activities ) ) Cash flows from financing activities Long-term borrowings - Distributions ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 Table of Contents RIDGEWOOD ENERGY O FUND, LLC NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 1.Organization and Summary of Significant Accounting Policies Organization The Ridgewood Energy O Fund, LLC (the "Fund"), a Delaware limited liability company, was formed on December 21, 2004 and operates pursuant to a limited liability company agreement (the "LLC Agreement") dated as of February 16, 2005 by and among Ridgewood Energy Corporation (the "Manager") and the shareholders of the Fund, which addresses matters such as the authority and voting rights of the Manager and shareholders, capitalization, transferability of membership interests, participation in costs and revenues, distribution of assets and dissolution and winding up.The Fund was organized to primarily acquire interests in oil and gas properties located in the United States offshore waters of Texas, Louisiana and Alabama in the Gulf of Mexico. The Manager has direct and exclusive control over the management of the Fund’s operations.With respect to project investments, the Manager locates potential projects, conducts due diligence, and negotiates and completes the transactions in which the investments are made.The Manager performs, or arranges for the performance of, the management, advisory and administrative services required for Fund operations.Such services include, without limitation, the administration of shareholder accounts, shareholder relations and the preparation, review and dissemination of tax and other financial information.In addition, the Manager provides office space, equipment and facilities and other services necessary for Fund operations.The Manager also engages and manages the contractual relations with unaffiliated custodians, depositories, accountants, attorneys, broker-dealers, corporate fiduciaries, insurers, banks and others as required. See Notes 2, 3 and 4. Basis of Presentation These unaudited interim condensed financial statements have been prepared by the Fund’s management in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and in the opinion of management, contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Fund’s financial position, results of operations and cash flows for the periods presented.Certain information and note disclosures normally included in annual financial statements prepared in accordance with GAAP have been omitted in these unaudited interim condensed financial statements.The results of operations, financial position, and cash flows for the periods presented herein are not necessarily indicative of future financial results.These unaudited interim condensed financial statements should be read in conjunction with the Fund’s December 31, 2013 financial statements and notes thereto included in the Fund’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”).The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. Use of Estimates The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expense during the reporting period. On an ongoing basis, the Manager reviews its estimates, including those related to the fair value of financial instruments, property balances, determination of proved reserves, impairments and asset retirement obligations. Actual results may differ from those estimates. Fair Value Measurements The fair value measurement guidance provides a hierarchy that prioritizes and defines the types of inputs used to measure fair value.The fair value hierarchy gives the highest priority to Level 1 inputs, which consists of unadjusted quoted prices for identical instruments in active markets.Level 2 inputs consist of quoted prices for similar instruments.Level 3 valuations are derived from inputs that are significant and unobservable; hence, these valuations have the lowest priority.Cash and cash equivalents approximate fair value based on Level 1 inputs.Mortgage-backed securities are recorded based on Level 2 inputs, as such instruments trade in over-the-counter markets. Cash and Cash Equivalents All highly liquid investments with maturities, when purchased, of three months or less, are considered cash and cash equivalents. At times, deposits may be in excess of federally insured limits, which are $250 thousand per insured financial institution.At June 30, 2014, the Fund’s bank balances, which were maintained at Wells Fargo Bank, N.A, exceeded federally insured limits by $6.9 million. 4 Table of Contents Salvage Fund The Fund deposits in a separate interest-bearing account, or salvage fund, money to provide for the dismantling and removal of production platforms and facilities and plugging and abandoning its wells at the end of their useful lives in accordance with applicable federal and state laws and regulations. At June 30, 2014 and December 31, 2013, the Fund had investments in federal agency mortgage-backed securities within its salvage fund that are classified as available-for-sale of $0.3 million, which mature in January 2042.Available-for-sale securities are carried in the financial statements at fair value. At June 30, 2014 and December 31, 2013, the fair market value approximated the Fund’s carrying value, therefore there was no unrealized gain or loss related to the Fund’s available-for-sale investments. For all investments, interest income is accrued as earned and amortization of premium or discount, if any, is included in interest income.Interest earned on the account will become part of the salvage fund. There are no restrictions on withdrawals from the salvage fund. Debt Discounts and Deferred Financing Costs Debt discounts and deferred financing costs include lender fees and other costs of the Credit Agreement (see Note 3. “Credit Agreement – Beta Project Financing”) such as the conveyance of override royalty interests related to the Beta Project.These costs are deferred and amortized over the term of the debt period or until the redemption of the debt and are included on the balance sheet within “Other assets”.At June 30, 2014 and December 31, 2013, $1.3 million and $1.4 million, respectively, of debt discounts and deferred financing costs were unamortized.Amortization expense was $0.1 million for each of the three months ended June 30, 2014 and 2013.Amortization expense was $0.2 million for each of the six months ended June 30, 2014 and 2013.During the period of asset construction, amortization expense, as a component of interest, is capitalized and included on the balance sheet within “Oil and gas properties”. Oil and Gas Properties The Fund invests in oil and gas properties, which are operated by unaffiliated entities that are responsible for drilling, administering and producing activities pursuant to the terms of the applicable operating agreements with working interest owners. The Fund’s portion of exploration, drilling, operating and capital equipment expenditures is billed by operators. Exploration, development and acquisition costs are accounted for using the successful efforts method. Costs of acquiring unproved and proved oil and natural gas leasehold acreage, including lease bonuses, brokers’ fees and other related costs are capitalized. Costs of drilling and equipping productive wells and related production facilities are capitalized. Costs of developing production facilities and pipelines that service multiple oil and gas properties are segregated as “Equipment and facilities - in progress.”Exploratory costs are capitalized pending determination of whether proved reserves have been found. If proved commercial reserves are not found, exploratory drilling costs are expensed as dry-hole costs.Interest costs related to the Credit Agreement (see Note 3. “Credit Agreement – Beta Project Financing”) are capitalized during the period of asset construction.Annual lease rentals and exploration expenses are expensed as incurred.All costs related to production activity and workover efforts are expensed as incurred. Upon the sale, retirement or abandonment of a property, the cost and related accumulated depletion, depreciation, and amortization, if any, is eliminated from the property accounts, and the resultant gain or loss is recognized. At June 30, 2014 and December 31, 2013, amounts recorded in due to operators totaling $2.9 million and $1.9 million, respectively, related to capital expenditures for oil and gas properties. Advances to Operators for Working Interests and Expenditures The Fund’s acquisition of a working interest in a well or a project requires it to make a payment to the seller for the Fund’s rights, title and interest.The Fund may be required to advance its share of estimated cash expenditures for the succeeding month’s operation.The Fund accounts for such payments as advances to operators for working interests and expenditures.As drilling costs are incurred, the advances are reclassified to unproved or proved properties. 5 Table of Contents Asset Retirement Obligations For oil and gas properties, there are obligations to perform removal and remediation activities when the properties are retired. When a project reaches drilling depth and is determined to be either proved or dry, an asset retirement obligation is incurred. Plug and abandonment costs associated with unsuccessful projects are expensed as dry-hole costs.As indicated above, the Fund maintains a salvage fund to provide for the funding of future asset retirement obligations. Syndication Costs Syndication costs are direct costs incurred by the Fund in connection with the offering of the Fund’s shares, including professional fees, selling expenses and administrative costs payable to the Manager, an affiliate of the Manager and unaffiliated broker-dealers, which are reflected on the Fund’s balance sheet as a reduction of shareholders’ capital. Revenue Recognition and Imbalances Oil and gas revenues are recognized when oil and gas is sold to a purchaser at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. The Fund uses the sales method of accounting for gas production imbalances. The volumes of gas sold may differ from the volumes to which the Fund is entitled based on its interests in the properties. These differences create imbalances that are recognized as a liability only when the properties’ estimated remaining reserves net to the Fund will not be sufficient to enable the underproduced owner to recoup its entitled share through production. The Fund’s recorded liability, if any, would be reflected in other liabilities. No receivables are recorded for those wells where the Fund has taken less than its share of production. Derivative Instruments The Fund may periodically utilize derivative instruments to manage the price risk attributable to its oil and gas production.Derivative instruments are carried on the balance sheet at fair value and recorded as either an asset or liability.Changes in the fair value of the derivatives are recorded currently in earnings unless specific hedge accounting criteria are met. At this time, the Fund has elected not to use hedge accounting for its derivatives and, accordingly, the derivatives are marked-to-market each quarter with fair value gains and losses recognized currently as other income on the statement of operations.The estimated fair value of such contracts is based upon various factors, including reported prices on the New York Mercantile Exchange (“NYMEX”) and the Intercontinental Exchange (“ICE”), volatility, and the time value of options.The Fund recognizes all unrealized and realized gains and losses related to these contracts on a mark-to-market basis on the statement of operations within other income or loss. The related cash flow impact of the derivative activities are reflected as cash flows from operating activities on the statement of cash flows.The Fund actively monitors the creditworthiness of each counterparty and assesses the impact, if any, on its derivative positions. Impairment of Long-Lived Assets The Fund reviews the value of its oil and gas properties whenever management determines that events and circumstances indicate that the recorded carrying value of properties may not be recoverable. Impairments of proved properties are determined by comparing future net undiscounted cash flows to the net book value at the time of the review. If the net book value exceeds the future net undiscounted cash flows, the carrying value of the property is written down to fair value, which is determined using net discounted future cash flows from the property. The Fund provides for impairments on unproved properties when it determines that the property will not be developed or a permanent impairment in value has occurred. The fair value determinations require considerable judgment and are sensitive to change. Different pricing assumptions, reserve estimates or discount rates could result in a different calculated impairment. Given the volatility of oil and natural gas prices, it is reasonably possible that the Fund’s estimate of discounted future net cash flows from proved oil and natural gas reserves could change in the near term. If oil and natural gas prices decline significantly, even if only for a short period of time, it is possible that write-downs of oil and gas properties could occur. Depletion, Depreciation and Amortization Depletion, depreciation and amortization of the cost of proved oil and gas properties are calculated using the units-of-production method. Proved developed reserves are used as the base for depleting capitalized costs associated with successful exploratory well costs, development costs and related facilities. The sum of proved developed and proved undeveloped reserves is used as the base for depleting or amortizing leasehold acquisition costs. In certain circumstances, equipment and facilities costs are depreciated over the estimated useful life of the asset. 6 Table of Contents Income Taxes No provision is made for income taxes in the financial statements.The Fund is a limited liability company, and as such, the Fund’s income or loss is passed through and included in the tax returns of the Fund’s shareholders. Income and Expense Allocation Profits and losses are allocated to shareholders and the Manager in accordance with the LLC agreement. Distributions Distributions to shareholders are allocated in proportion to the number of shares held.The Manager determines whether available cash from operations, as defined in the LLC Agreement, will be distributed. Such distributions are allocated 85% to the shareholders and 15% to the Manager, as required by the LLC Agreement. Available cash from dispositions, as defined in the LLC Agreement, will be paid 99% to shareholders and 1% to the Manager until the shareholders have received total distributions equal to their capital contributions.After shareholders have received distributions equal to their capital contributions, 85% of available cash from dispositions will be distributed to shareholders and 15% to the Manager. Recent Accounting Pronouncements The Fund has considered recent accounting pronouncements and believes that these recent pronouncements will not have a material effect on the Fund’s financial statements. 2.Related Parties The LLC Agreement provides that the Manager render management, administrative and advisory services to the Fund.For such services, the Manager is paid an annual management fee, payable monthly, of 2.5% of total capital contributions, net of cumulative dry-hole and related well costs incurred by the Fund.Management fees for each of the three and six months ended June 30, 2014 and 2013 were $0.4 million and $0.8 million, respectively. The Manager is entitled to receive a 15% interest in cash distributions from operations made by the Fund.Distributions paid to the Manager for the three and six months ended June 30, 2014 were $0.1 million. Distributions paid to the Manager for the three and six months ended June 30, 2013 were $0.1 million and $0.2 million, respectively. At times, short-term payables and receivables, which do not bear interest, arise from transactions with affiliates in the ordinary course of business. None of the amounts paid to the Manager have been derived as a result of arm’s length negotiations. The Fund has working interest ownership in certain projects to acquire and develop oil and natural gas projects with other entities that are likewise managed by the Manager. 3.Credit Agreement – Beta Project Financing In November 2012, the Fund entered into a credit agreement (the “Credit Agreement”) with Rahr Energy Investments LLC, as Administrative Agent and Lender (and any other banks or financial institutions that may in the future become a party thereto, collectively “Lenders”) that provides for an aggregate loan commitment to the Fund of approximately $24.1 million (“Loan”), to provide capital toward the funding of the Fund’s share of development costs on the Beta Project. The Fund anticipates it will borrow approximately $24.1 million over the development period of the Beta Project, which will bear interest at 8% compounded annually and accrue only on Loan proceeds as they are drawn.Principal and interest will not be payable until such time that initial production has commenced for the Beta Project, which is currently expected to occur in 2016. At that time, if certain revenue production levels are met, principal and interest will be repaid at a monthly rate of 1.25% of the Fund’s total principal outstanding at the date the Beta Project commences production for the first seven months of production, and a monthly rate of 4.5% of the Fund’s total principal outstanding at the date the Beta Project commences production thereafter until the Loan is repaid in full, in no event later than December 31, 2020.The Loan may be prepaid by the Fund without premium or penalty.As of June 30, 2014, the Fund had borrowings of $2.0 million under the Credit Agreement.As of December 31, 2013, the Fund had no borrowings under the Credit Agreement.During the three and six months ended June 30, 2014, interest costs of $24 thousand were capitalized and included on the balance sheet within “Oil and gas properties”. The Fund had no interest costs during the three and six months ended June 30, 2013. 7 Table of Contents As additional consideration to the Lenders, the Fund has agreed to convey an overriding royalty interest (“ORRI”) in its working interests in the Beta Project to the Lenders. The Fund recorded the additional consideration as debt discounts and deferred financing costs at a fair value of $1.8 million, which is amortized to interest expense over the expected payoff period of the Loan.The fair value of the ORRI was determined using net discounted cash flows from the Beta Project related to the ORRI based on Level 3 inputs, which include projected net income from reserves and forward pricing curves. At June 30, 2014 and December 31, 2013, the outstanding debt discounts and deferred financing costs were $1.3 million and $1.4 million, respectively. The Credit Agreement contains customary covenants, for which the Fund believes it is in compliance at June 30, 2014 and December 31, 2013. 4.Commitments and Contingencies Capital Commitments The Fund has entered into multiple agreements for the acquisition, drilling and development of its investment properties. The estimated capital expenditures associated with these agreements vary depending on the stage of development on a property-by-property basis.Currently, the Fund has several non-producing properties, the Beta, Diller and Marmalard projects, for which additional development costs must be incurred in order to commence production. The Fund currently anticipates such development will include up to eleven wells, four in the Beta Project and seven in the Diller and Marmalard projects, with related platform and pipeline infrastructure. It is also possible that full development of the Beta and Marmalard projects will entail the drilling of up to two additional wells beyond the projected wells, the cost of which is not included in the below estimates. As of June 30, 2014, the Fund’s estimated capital commitments related to its investments in oil and gas properties were $37.3 million, of which $13.9 million is expected to be spent during the next twelve months.These expected capital commitments exceed available working capital by $34.1 million at June 30, 2014, which includes projected interest costs for the Beta Project and asset retirement obligations for the non-producing properties.In November 2012, the Fund entered into a credit agreement that provides for an aggregate loan commitment of up to $24.1 million, of which the Fund has borrowed $2.0 million at June 30, 2014, to provide capital toward the funding of the Fund’s share of development costs on the Beta Project.See Note 3. “Credit Agreement – Beta Project Financing,” for additional information. Based upon its current cash position and its current reserve estimates, the Fund expects cash flow from operations and borrowings to be sufficient to cover its commitments, as well as ongoing operations. Reserve estimates are projections based on engineering data that cannot be measured with precision, require substantial judgment, and are subject to frequent revision. Environmental Considerations The exploration for and development of oil and natural gas involves the extraction, production and transportation of materials which, under certain conditions, can be hazardous or cause environmental pollution problems.The Manager and operators of the Fund’s properties are continually taking action they believe appropriate to satisfy applicable federal, state and local environmental regulations and do not currently anticipate that compliance with federal, state and local environmental regulations will have a material adverse effect upon capital expenditures, results of operations or the competitive position of the Fund in the oil and gas industry.However, due to the significant public and governmental interest in environmental matters related to those activities, the Manager cannot predict the effects of possible future legislation, rule changes, or governmental or private claims.At June 30, 2014 and December 31, 2013, there were no known environmental contingencies that required the Fund to record a liability. During the past several years, the United States Congress, as well as certain regulatory agencies with jurisdiction over the Fund’s business, have considered or proposed legislation or regulation relating to the upstream oil and gas industry both onshore and offshore including a proposal to raise or eliminate the cap on liability for oil spill cleanups under the Oil Pollution Act of 1990.If any such proposals were to be enacted or adopted they could potentially materially impact the Fund’s operations.It is not possible at this time to predict whether such legislation or regulation, if proposed, will be adopted as initially written, if at all, or how legislation or new regulation that may be adopted would impact the Fund’s business. Any such future laws and regulations could result in increased compliance costs or additional operating restrictions, which could have a material adverse effect on the Fund’s operating results and cash flows. 8 Table of Contents Insurance Coverage The Fund is subject to all risks inherent in the exploration for and development of oil and natural gas. Insurance coverage as is customary for entities engaged in similar operations is maintained, but losses may occur from uninsurable risks or amounts in excess of existing insurance coverage.The occurrence of an event that is not insured or not fully insured could have a material adverse impact upon earnings and financial position.Moreover, insurance is obtained as a package covering all of the funds managed by the Manager.Claims made by other funds managed by the Manager can reduce or eliminate insurance for the Fund. 9 Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statement Regarding Forward-Looking Statements Certain statements in this Quarterly Report on Form 10-Q (“Quarterly Report”) and the documents Ridgewood Energy O Fund, LLC (the “Fund”) has incorporated by reference into this Quarterly Report, other than purely historical information, including estimates, projections, statements relating to the Fund’s business plans, strategies, objectives and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the US Private Securities Litigation Reform Act of 1995 that are based on current expectations and assumptions and are subject to risks and uncertainties that may cause actual results to differ materially from the forward-looking statements. You are therefore cautioned against relying on any such forward-looking statements. Forward-looking statements can generally be identified by words such as “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “plan,” “target,” “pursue,” “may,” “will,” “will likely result,” and similar expressions and references to future periods.Examples of events that could cause actual results to differ materially from historical results or those anticipated include weather conditions, such as hurricanes, changes in market conditions affecting the pricing and production of oil and natural gas, the cost and availability of equipment, and changes in governmental regulations.Examples of forward-looking statements made herein include statements regarding projects, investments, insurance, capital expenditures and liquidity.Forward-looking statements made in this document speak only as of the date on which they are made.The Fund undertakes no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Critical Accounting Policies and Estimates The following discussion and analysis of the Fund’s financial condition and operating results is based on its financial statements. The preparation of this Quarterly Report requires the Fund to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the Fund’s financial statements, and the reported amount of revenue and expense during the reporting period. Actual results may differ from those estimates and assumptions.See “Notes to Unaudited Condensed Financial Statements” in Part I of this Quarterly Report for a presentation of the Fund’s significant accounting policies. No changes have been made to the Fund’s critical accounting policies and estimates disclosed in its 2013 Annual Report on Form 10-K. Overview of the Fund’s Business The Fund is a Delaware limited liability company formed on December 21, 2004 to primarily acquire interests in oil and natural gas properties located in the United States offshore waters of Texas, Louisiana and Alabama in the Gulf of Mexico.The Fund’s primary investment objective is to generate cash flow for distribution to its shareholders by generating returns across a portfolio of exploratory or development oil and natural gas projects.However, the Fund is not required to make distributions to shareholders except as provided in the Fund’s limited liability company agreement (the “LLC Agreement”). Ridgewood Energy Corporation (the “Manager” or “Ridgewood Energy”) is the Manager, and as such, has direct and exclusive control over the management of the Fund’s operations.The Manager performs certain duties on the Fund’s behalf including the evaluation of projects, including ongoing management, administrative and advisory services.For these services, the Manager receives an annual management fee equal to 2.5% of capital contributions, net of cumulative dry-hole and related well costs incurred by the Fund, payable monthly.The Fund does not currently, nor is there any plan to, operate any project in which the Fund participates.The Manager enters into operating agreements with third-party operators for the management of all exploration, development and producing operations, as appropriate.The Manager also participates in distributions. Revenues are subject to market pricing for oil and natural gas, which has been volatile, and is likely to continue to be volatile in the future.This volatility is caused by numerous factors and market conditions that the Fund cannot control or influence. Therefore, it is impossible to predict the future price of oil and natural gas with any certainty. Low commodity prices could have an adverse effect on the Fund’s future profitability. 10 Table of Contents Business Update Information regarding the Fund’s current projects, all of which are located in the offshore waters of the Gulf of Mexico, is provided in the following table. Total Spent Total Working through Fund Project Interest June 30, 2014 Budget Status (in thousands) Equipment and Facilities Delta House Project 0.06% $ $ Floating production facility to service several wells, including the Diller and Marmalard wells. Expected to be placed in service in 2015. Non-producing Properties Beta Project 5.0% $ $ Well deemed to be a discovery in 2012. Completion efforts are ongoing and production is expected to commence in 2016. Diller Project 0.88% $ $ Well deemed to be a discovery in 2012. Completion efforts are ongoing and production is expected to commence in 2015. Marmalard Project 0.88% $ $ Well #1 and well #2 were deemed to be discoveries in May 2012 and May 2013, respectively. Completion efforts are ongoing and production is expected to commence in 2015. Producing Properties Alpha Project 2.25% $ $ Production commenced in 2012. Cobalt Project 4.0% $ $ Production commenced in 2009. Two recompletions are expected in 2016 and 2019 at an estimated total cost of $32 thousand. Eugene Island 346/347 well #1 and well #2 5.0% $ $ Production commenced in 2008. Wells are currently producing at nominal rates; awaiting recompletion, which is expected in 2014 at an estimated cost of $25 thousand. Liberty Project 5.0% $ $ Production commenced in 2010. Well is currently producing, however, was shut-in for three weeks during July 2014. Recompletion is planned for 2015 at an estimated cost of $50 thousand. South Pelto 9 16.67% % $ $ Production commenced in 2007. 11 Table of Contents Results of Operations The following table summarizes the Fund’s results of operations for the three and six months ended June 30, 2014 and 2013, and should be read in conjunction with the Fund’s financial statements and notes thereto included within Item 1.“Financial Statements” in Part I in this Quarterly Report. Three months ended June 30, Six months ended June 30, (in thousands) Revenue Oil and gas revenue $ Expenses Depletion, depreciation and amortization Management fees to affiliate Operating expenses General and administrative expenses 57 Total expenses Income from operations Interest income 4 5 8 11 Net income $ Overview.The following table provides information related to the Fund’s oil and gas production and oil and gas revenue during the three and six months ended June 30, 2014 and 2013. Three months ended June 30, Six months ended June 30, Number of wells producing 6 5 6 5 Total number of production days Oil sales (in thousands of barrels) 10 8 20 22 Average oil price per barrel $ Gas sales (in thousands of mcfs) 75 Average gas price per mcf $ The increases in the number of wells producing and total number of production days were due to Eugene Island 346/347 well #2, which resumed production during 2014, although at nominal rates, coupled with the Liberty and Alpha projects, which were shut-in periodically during 2013.The increase in oil sales volume during the three months ended June 30, 2014 was due to the Liberty Project.Decreases in sales volume were attributable to natural declines in well production.See additional discussion in “Business Update” section above. Oil and Gas Revenue.Oil and gas revenue for the three months ended June 30, 2014 was $1.4 million, an increase of $0.2 million from the three months ended June 30, 2013.The increase is attributable to increased sales volume totaling $0.1 million coupled with the impact of the change in average prices totaling $0.1 million.Oil and gas revenue for the six months ended June 30, 2014 was $2.8 million, a decrease of $0.5 million from the six months ended June 30, 2013.The decrease is attributable to decreased sales volume totaling $0.5 million. See “Overview” above for additional information. Depletion, Depreciation and Amortization.Depletion, depreciation and amortization for the three months ended June 30, 2014 was $0.3 million, an increase of $22 thousand from the three months ended June 30, 2013.The increase resulted from an increase in average depletion rates totaling $49 thousand, partially offset by a decrease in production volume totaling $27 thousand.Depletion, depreciation and amortization for the six months ended June 30, 2014 was $0.5 million, a decrease of $16 thousand from the six months ended June 30, 2013.The decrease resulted from a decrease in production volume totaling $146 thousand, partially offset by an increase in average depletion rates totaling $130 thousand.The increases in average depletion rates were attributable to increased capital costs coupled with decreases in reserve estimates, which were primarily attributable to the Alpha Project.See “Overview” above for additional information. 12 Table of Contents Management Fees to Affiliate.Management fees for each of the three months ended June 30, 2014 and 2013 were $0.4 million.Management fees for each of the six months ended June 30, 2014 and 2013 were $0.8 million.An annual management fee, totaling 2.5% of total capital contributions, net of cumulative dry-hole and related well costs incurred by the Fund, is paid monthly to the Manager. Operating Expenses.Operating expenses represent costs specifically identifiable or allocable to the Fund’s wells, as detailed in the following table. Three months ended June 30, Six months ended June 30, (in thousands) Lease operating expense $ Geological costs 13 15 19 37 Workover expense - 43 - 64 Dry-hole costs - (9
